                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


KIMBERLY DAVIS, individually and as
the representative of a class of similarly
situated persons;
                                                           8:19CV556

                   Plaintiff,


                                                             ORDER
       vs.


STADION MONEY MANAGEMENT,
LLC, and UNITED OF OMAHA LIFE
INSURANCE COMPANY,


                   Defendants.




       IT IS ORDERED that the motions to withdraw filed by F. Hill Allen IV (Filing
No. 97) and Carl F. Engstrom (Filing No. 98), as counsel of record for Plaintiff,
are granted. F. Hill Allen IV and Carl F. Engstrom shall no longer receive
electronic notice in this case.


      Dated this 13th day of January, 2020.


                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
